DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1-6, the prior art of record does not teach wherein the flexible circuit board includes a main body section and a connection section for connecting the metal terminals, the connection section includes a first block correspondingly connected with the main signal metal terminal group, and a second block correspondingly connected with the secondary signal metal terminal group, and the first block is offset from the second block.
Regarding claim 10, the prior art of record does not teach  a virtual metal terminal group is further disposed in the bezel, and the virtual metal terminal group is located adjacent a lateral side of the secondary signal metal terminal group away from the driving chip and the inclined segment of the GOA traces.
Regarding claim 11-13, the prior art of record does not teach an area of each of the metal terminals in the primary signal metal terminal group is equivalent to an area of each of the metal terminals in the secondary signal metal terminal group; a height of each of the metal terminals of the main signal metal terminal group is lower than a height of each of the metal terminals of the secondary signal metal terminal group, and a width of each of the metal terminals of the main signal metal terminal group is wider than a width of each of the metal terminals of the secondary signal metal terminal group.
Ko, Franklin, Oh and Ogasawara as previously cited teach  display panel comprising: an array substrate and a display region disposed on a surface of the array substrate, wherein a portion of the array substrate not covered by the display region forms a bezel, and a driving chip and a flexible circuit board are bound in the bezel; wherein at least one a protrusion is formed at an end of the bezel away from the display region, and the driving chip is located between an edge of the protrusion and an edge of the display region; wherein a portion of the flexible circuit board is bent to a back of the array substrate via an edge of an indent adjacent at least one lateral side of the protrusion, but not via an edge of the protrusion; wherein at least one set of gate on array (GOA) traces are disposed on the array substrate, the GOA traces include a parallel segment located outside the display region and being parallel to edges of the display region, and an inclined segment located in the bezel and towards the driving chip, the inclined segment of the GOA traces is connected to the driving chip to input a gate signal, and the parallel segment of the GOA traces is connected to a scan line of each pixel row to output the gate signal; wherein a plurality of metal terminals are disposed in the bezel and configured for accessing signals of the flexible circuit board, and the metal terminals include at least a primary signal metal terminal group and a secondary signal metal terminal group, wherein the primary signal metal terminal group is arranged close to the driving chip, and the secondary signal metal terminal group is arranged away from the driving chip and the inclined section of the GOA traces; wherein the secondary signal metal terminal group and the primary signal metal Page 2 of 8terminal group are separately disposed, the primary signal metal terminal group is completely or partially located within a region of the protrusion, and the secondary signal metal terminal group is located outside the region of the protrusion wherein the flexible circuit board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871